             Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 1 of 53



                        IN THE UNITED STATES DISTRICT COURT        DEC 2 0 2019
                            EASTERN DISTRICT OF ARKANSAS JAMEc.
                                 NORTHERN DIVISION       By: .., N. ~MACK, CLERK
                                                                                                  DEPCLERK
JUSTIN WOOLSEY, GARY ANDREW, ALVIN BELL,
MATTHEW BOHANNAN, WAYNE BRECKENRIDGE,
PAUL BROWN, RODNEY DUNCAN, CHAD EVANS,
BRIAN GRISHAM, DARRYL GRISSOM, ETHAN GRISSOM,
KYLE HINSON, CHRIS HOLIFIELD, GERRETT HOWARD,
DENNIS MASSEY, JEREMY MHOON, GARY MYERS,
OBED PEEK, JAMES PHELPS, ALVIN RILEY,
DEON ROBINSON, DAYLON (SHAWN) SANFORD,
TRAVIS SCISSELL and JASON TAYLOR                                                     PLAINTIFFS

V.                             CASE NO.     2:>.,C\·~~- '?.:>~- O ~
THE CITY OF BLYTHEVILLE, ARKANSAS                                                   DEFENDANT

                                     NOTICE OF REMOVAL

       Comes now Defendant, the City of Blytheville, Arkansas, by and through its attorney,

Amanda LaFever, and for its Notice of Removal, states as follows:

        1.       On or about November 15, 2019, Plaintiffs filed their Complaint in the Circuit

Court of Mississippi County, Arkansas, Case No. 47BCV•l9-301, against Defendant.

       2.       Upon information and belief, copies of the Complaint and Summons were served

on Defendant on or about November 26, 2019.

       3.       Defendant filed a timely response to the State Court Complaint on December 18,

2019, attached as Exhibit 1.

       4.       This Notice of Removal is filed within thirty (30) days after service on Defendant.

28 U.S.C. § 1446(b).

       5.       A true and correct copy of all of pleadings and orders served upon Defendant in

this action are attached as Exhibit 2.

                                                 Thi~; cas@ a&5ifl)noo to Dimrici Jm.ligJQ ~ '
                                                 8::rc~ t.-:i Mar,~S'i'.r-2t1:o Judg~. t)c__<:$:S.. --. .
                                                                                                as=-s• .,
               Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 2 of 53



          6.      Defendant, along with this notice, has simultaneously filed an additional Notice of

Removal with the Circuit Court of Mississippi County, Arkansas, pursuant to 28 U.S.C. §

1446(d). A true and correct copy of that filing is attached as Exhibit 3.

          7.      28 U.S.C. § 1441(a) allows a defendant to remove civil actions from state to

federal court when such actions are within the original jurisdiction of the federal court.

          8.      Original federal question jurisdiction is vested in the federal courts under 28

U.S.C. § 1331 regarding cases "arising under" the Constitution and laws of the United States,

regardless of the amount of controversy.

          9.      Plaintiffs have alleged that Defendant violated their rights secured by federal law,

specifically, the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq.

          10.     Federal law provides that a civil action may be brought in "a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred." 28 U.S.C.

§ 1391.

          11.     All the actions alleged to have given rise to this cause of action occurred in

Mississippi County, Arkansas, which is located in the Eastern District of Arkansas, Northern

Division.

          12.     Thus, the Federal District Court for the Eastern District of Arkansas has

jurisdiction and venue is proper therein.

          13.     Pursuant to 28 U.S.C. § 1446, Defendant hereby gives notice of the removal of

this action from the Circuit Court of Mississippi County, Arkansas, to the United States District

Court for the Eastern District of Arkansas.

          WHEREFORE, Defendant prays that this action be removed from the Circuit Court of

Mississippi County, Arkansas, to the United States District Court for the Eastern District of




                                                   2
          Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 3 of 53



Arkansas, in accordance with 28 U.S.C. §§ 1331, 1441, and 1446, and for all other just and

proper relief.

                                                   Respectfully Submitted,

                                                   Blytheville, Arkansas
                                                   DEFE~
                                            By:
                                                   Amanda Lafever, Ark. Bar No. 2012133
                                                   Attorney for Defendant
                                                   Post Office Box 3 8
                                                   North Little Rock, AR 72115
                                                   Telephone: (501) 978-6117
                                                   Facsimile: (501) 978-6554
                                                   Email: alafever@arml.org



                               CERTIFICATE OF SERVICE

        I, Amanda Lafever, hereby certify that on December 20, 2019, a true and correct copy of

the above and foregoing has been served upon the attorney of record as referenced below, via

U.S. Mail and email:

        James W. Harris
        118 West Walnut
        P. 0. Box 185
        Blytheville, AR 72316-0185
        Email: jwharrisl@prodigy.net




                                                   Amanda Lafever, Ark. Bar No. 2012133




                                               3
12/19/2019        Case 3:19-cv-00377-DPM
              12:24MSCO Cir cu it Clerk Bly          Document 1 Filed 12/20/19
                                                                             (FAX)Page
                                                                                  870 76248148
                                                                                           of 53                                      P.002/005
  U/l~ll~    i~;~,-~L ~D£.~r~.~~a~                   -✓             CllU   I CJ'- QJ:JIU &111111111 W&   & & &Al'l,'l>          .&~L.   UUI




                                                                                                                         fiee 1Lf{oo
                                                                                                                                o-2j)o;s--
                                                                                                                                      N\ -
                                                                                                                  LESLIE l\~ASON
                                                                                                                  CIRCUIT CLE:RK
                     IN THE·.CIRCUIT COURT OF MlSSISSIPPI COUNTY, ARKANSAS
                                          CHJ.CKASAWBA D.ISTRICT
                                                   CJVJL DJ'VJ:SJ'ON

        JUSTIN WOOLSE\'1 GARY ANDREW, ALVIN BELL,
        MATTHEW BOHANNAN, WAYNE BRECI<ENRIDGE,
        PAUL BROWN, RODNEY DUNCAN, CHAD EVANS,
        B.RIAJ~ GRISHAM, DARRYL GRISSOM, ETHAN GRJ.SSOMt
        KYLE HINSON, CHRIS HOLIFIELD, GERRETT HOWARD,
        '])ENNIS MASSEY, JEREMY MHOON, GARY MYERS,
        0.BED PEEK, JAMES PH'ELPS, ALVIN RILEYi
        DEON ROBINSON, DAY.LON (SHAWN) SANFORD,
        'fRAVJS SCISSELL and JASON TAYLOR                                                                         PLAIN1'IFFS
        v.                                      CASE NO. 47BCV..:J 9-301 (RL)

        THE Cl.TY 0-F BLYTH~VlLLE, ARKANSAS                                                                      DEFENDANT


                                                          6NSWER
                COM.ES now Defendant,- the City c:,f Bl·.ytheville,, Arkatuas1 -e the Cityn), by and through

        its counsel, Amanda LaFever, and for its Answer to Plaintiffs' Complaint, states:
                                                               ..
                1.      Th6 City recognizes that Plaintiff has cho$en to file suit as stated in paragraph one
                                                                                                           . -     ·.·
        (1) of Plaintiffs' Complaint; however,-- the      ·atty denies that      i_t is in   viotati:on of the overtime

        provisions of tl1e Fair Labor Standards Act, 29 U.S.C. § 20 I,~, se-q. (the uFLSA") or the Arkansas

        Minimum Wage Act, A:l'k. Code. Ann. § 114~20:1, er seq. (the .. AMWA"). SentellCe two (2) of
                                                                      ,.

        par:agt'tiph one (I) is jurisdictional in nature, and as such1 no response is required; however, should
        a response be deemed necessary, the-City denies the same due to its full and comple~ denial of

        any and all wrongdoing alleged as well        as its position that this matter, given the allegations,"i's
        rnore properly adjudioa.ted in a federal eourt, as set out in the City's Removal Fllings. The City
                           ,,              ..
         denies tha.t any consents are attacbed to the·Complaint,
                                                                                                                          DEFENDANT'S
                                                                                                                            EXHIBIT
                                                                                                                                  \
             Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 5 of 53



        2.      The City denies that Plaintiffs, individually and on behalf of all others similarly

situated, are entitled to any relief set forth in paragraph two (2) of Plaintiffs' Complaint. The City

denies that it had or has a policy and practice of failing to pay Plaintiffs and other similarly situated

individuals proper overtime compensation under the FLSA and under the AMWA within the

applicable statutory limitations period.

        3.      The City denies the allegations contained in paragraph three (3) of Plaintiffs'

Complaint.

        4.      Paragraph four (4) of Plaintiffs' Complaint is jurisdictional in nature, and as such,

no response is required; however, should a response be deemed necessary, the City denies the same

due to its full and complete denial of any and all wrongdoing alleged.

        5.      Paragraph five (5) of Plaintiffs' Complaint is jurisdictional in nature, and as such,

no response is required; however, should a response be deemed necessary, the City denies the same

due to its full and complete denial of any and all wrongdoing alleged, as well as its position that

this matter, given the allegations, is more properly adjudicated in a federal court, as set out in the

City's Removal Filings.

        6.      Upon information and belief, the City admits that Plaintiffs are individuals and

residents of Mississippi County.

        7.      The City denies the allegations contained in paragraph seven (7) of Plaintiffs'

Complaint.

        8.      Paragraph eight (8) of Plaintiffs' Complaint calls for a legal conclusion and does

not require a response; to the extent a response is required, any allegations of wrongdoing

contained therein are denied.




                                                   2
              Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 6 of 53



         9.      The City admits that Plaintiffs were or are employed by the City and generally, are

entitled to the protections of the FLSA and the AMWA.

         10.     The City admits that it is or was the delineated Plaintiffs' employer, and that it is

an employer subject to the FLSA and the AMWA.

         11.     The City admits that it is or was the delineated Plaintiffs' employer, and that it is

an employer subject to the FLSA.

         12.     The City admits that it set the amount and manner of compensation paid to

Plaintiffs. The City affirmatively states that Plaintiffs were properly compensated.

         13.     The City denies, as pied, the allegations contained in paragraph thirteen (13) of

Plaintiffs' Complaint.

         14.     The City admits that it operates the Blytheville Fire Department ("BFD") where

Plaintiffs were employed within the three (3) years prior to the filing of this complaint. The City

denies that the applicable statute of limitations to this matter is three years.

         15.     The City admits that it can be served through Mayor James Sanders and that his

office is located at 124 W. Walnut Street, Blytheville, Arkansas 72315.

         16.     The City admits that at all relevant times it employed five or more employees in

public safety activities.

         17.     Paragraph seventeen (17) of Plaintiffs' Complaint incorporates paragraph numbers

one through sixteen (1-16) of the Complaint. The City herein incorporates its responses to said

paragraphs as if set forth word for word.

         18.     The City admits that within the past three (3) years, it employed Plaintiffs as hourly-

paid employees. The City denies that the applicable statute of limitations to this matter is three

years.



                                                    3
           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 7 of 53



        19.      The City admits that it currently employs or has previously employed the delineated

Plaintiffs as employees within the BFD, all of whom were, at some point, designated as

"firefighters" by position.

        20.      The City admits that it established a 28-day work period for Plaintiffs which creates

an overtime threshold of 212 hours within each twenty-eight (28) day period before overtime

compensated is implicated. The City denies that it has an on-call policy that has been modified to

require that any employee of the City must respond to call backs at any and all times. The City

further denies any allegations of wrongdoing contained within paragraph twenty (20) of Plaintiffs'

Complaint.

        21.      The City admits that it established a 28-day work period for Plaintiffs which creates

an overtime threshold of 212 hours within each twenty-eight (28) day period before overtime

compensated is implicated. The City is without sufficient information or knowledge to know what

"routinely required" means with respect to hours worked or specific Plaintiffs; therefore, the

allegation is denied. To the extent that this allegation is meant to state or imply that the City caused

Plaintiffs or any other employee to perform work on behalf of the City, of which the City knew or

should have known about, that was over and above the established overtime threshold, and failed

to properly compensate Plaintiffs or any other employee at the appropriate overtime rate, that is

denied. The City further denies any allegations of wrongdoing contained within paragraph twenty-

one (21) of Plaintiffs' Complaint.

        22.      The City admits that most of the Plaintiffs, and others similarly situated, did not

manage the enterprise or a customarily recognized subdivision of the enterprise. The City denies

that this is true as to all Plaintiffs.




                                                   4
           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 8 of 53



        23.      The City admits that most of the Plaintiffs, and others similarly situated, did not

select any employees for hire or provide formal training for any employee. The City denies that

this is true as to all Plaintiffs.

        24.      The City admits that most of the Plaintiffs, and others similarly situated, had no

authority to hire and fire any employee. The City denies that this is true as to all Plaintiffs.

        25.      The City admits that most of the Plaintiffs, and others similarly situated, did not

have ultimate control of or authority over any employee's rate of pay or working hours. The City

denies that this is true as to all Plaintiffs.

        26.      The City denies, as pled, the allegations contained in paragraph twenty-six (26) of

Plaintiffs' Complaint.

        27.      The City admits that it established a 28-day work period for Plaintiffs which creates

an overtime threshold of 212 hours within each twenty-eight (28) day period before overtime

compensated is implicated. The City is without sufficient information or knowledge to know what

"routinely required" means with respect to hours worked or specific Plaintiffs; therefore, the

allegation is denied. To the extent that this allegation is meant to state or imply that the City caused

Plaintiffs or any other employee to perform work on behalf of the City, of which the City knew or

should have known about, that was over and above the established overtime threshold, and failed

to properly compensate Plaintiffs or any other employee at the appropriate overtime rate, that is

denied. The City further denies any allegations of wrongdoing contained within paragraph twenty-

seven (27) of Plaintiffs' Complaint.

        28.      The City admits that it did not provide compensatory time off because it does not,

in fact, compensate for overtime by providing "compensatory time," to its employees, but rather




                                                   5
          Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 9 of 53



pays out any earned overtime at the proper one and one-half overtime rate for each hour of

overtime earned.

       29.     The City denies the allegations m paragraph twenty-nine (29) of Plaintiffs'

Complaint.

       30.     The City denies that the day-to-day job duties and responsibilities of Plaintiffs and

other similar fire department employees were not exempt under the FLSA with respect to payment

of time worked in excess of204 hours in a twenty-seven (27) day period because the City operates

on a twenty-eight (28) day work period that requires 212 hours to be worked before the overtime

threshold is reached.

       31.     The City denies the allegations m paragraph thirty-one (31) of Plaintiffs'

Complaint.

       32.     Paragraph thirty-two (32) of Plaintiffs' Complaint incorporates paragraphs one

through thirty-one (1-31) of the Complaint. The City herein incorporates its responses to said

paragraphs as if set forth word for word.

       33.     The City recognizes that Plaintiffs are bringing claims for violation of the FLSA as

a collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), but deny the validity

of the claims as stated and deny that this matter warrants a collective action.

       34.     The City denies the wrongdoing alleged in paragraph thirty-four (34) of Plaintiffs'

Complaint. The City denies that Plaintiffs or those Plaintiffs seek to represent are entitled to any

of the relief requested in paragraph thirty-four (34) of Plaintiffs' Complaint, including all

separately delineated sub-paragraphs.

       35.     The City denies that any written Consents to Join this lawsuit are attached.

       36.     The City denies the allegations in paragraph thirty-six (36) of Plaintiffs' Complaint.



                                                 6
           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 10 of 53



          37.   The City denies the allegations in paragraph thirty-seven (37) of Plaintiffs

Complaint, including all separately delineated subparagraphs.

          38.   The City denies that there is a class as alleged by Plaintiffs or that it would exceed

twenty-five (25) persons.

          39.   Because the City denies the validity or existence of a Section 16(b) class, it denies

the allegations contained in paragraph thirty-nine (39) of Plaintiffs Complaint.

          40.   Paragraph forty (40) of Plaintiffs Complaint incorporates paragraphs one through

thirty-nine (1-39) of the Complaint. The City herein incorporates its responses to said paragraphs

as if set forth word for word.

          41.   The City recognizes that separate Plaintiff Woolsey ("Mr. Woolsey") proposes to

act as the lead Plaintiff but deny that Plaintiffs are entitled to relief pursuant to the AMWA at all,

and specifically, such that a "lead Plaintiff' is required.

          42.   The allegations contained in paragraph forty-two (42) of Plaintiffs' Complaint are

denied.

          43.   The allegations contained in paragraph forty-three (43) of Plaintiffs' Complaint are

denied.

          44.   Regarding paragraph forty-four (44) of Plaintiffs' Complaint, the City does not

have sufficient information or knowledge to know what any individual plaintiff does or does not

have an interest in controlling; therefore, the allegations contained in the first sentence are denied.

The remainder of the paragraph calls for a legal conclusion and therefore does not require a

response; to the extent a response is required, the allegations are denied.

          45.   The City denies that there is a class as alleged by Plaintiffs or that it would exceed

twenty-five (25) persons.



                                                   7
           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 11 of 53



          46.   The allegations contained in paragraph forty-six (46) do not appear to require a

response; to the extent a response is required, the City is without sufficient information to admit

or deny what Plaintiffs or Plaintiffs' counsel "know regarding any litigation already begun by

members of the proposed class concerning the allegations in this complaint;" therefore, the

allegations are denied.

          47.   The City denies that this Court is the most appropriate forum for litigation as set

forth in its removal filings.

          48.   The City is without sufficient information to admit or deny whether "difficulties

are likely to be encountered in the management of this class action;" therefore, the allegations are

denied.

          49.   The City denies the allegations contained in paragraph forty-nine (49) of Plaintiffs'

Complaint.

          50.   The City denies the allegations contained in paragraph fifty (50) of Plaintiffs'

Complaint.

          51.   The City is without sufficient information to admit or deny the allegations

contained in paragraph fifty-one of Plaintiffs' Complaint; therefore, they are denied.

          52.   Paragraph fifty-two (52) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent a response is required, any allegations of

wrongdoing contained therein are denied.

          53.   Paragraph fifty-three (53) of Plaintiffs' Complaint incorporates paragraphs one

through fifty-two (1-52) of the Complaint. The City herein incorporates its responses to said

paragraphs as if set forth word for word.




                                                  8
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 12 of 53



        54.    The City denies that Plaintiffs have a claim for damages or declaratory relief

pursuant to the FLSA.

        55.    The City admits that it is or has been the separately delineated Plaintiffs' employer,

and that it is an employer subject to the FLSA.

        56.    Paragraph fifty-six (56) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent that a response is required, any allegations of

wrongdoing contained therein are denied.

        57.    Paragraph fifty-seven (57) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent that a response is required, any allegations of

wrongdoing contained therein are denied.

        58.    Regarding paragraph fifty-eight (58) of Plaintiffs' Complaint, the City admits that

it had and has an on-call policy, which has been modified in the past three years, and that both the

current and the former policy speaks for itself. The City denies that the policy mandates discipline.

        59.    The City denies the allegations in paragraph fifty-nine (59) of Plaintiffs' Complaint.

       60.     Paragraph sixty (60) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent that a response is required, any allegations of

wrongdoing contained therein are denied. The City affirmatively states that none of the identified

factors, when applied to the facts of this case, will illustrate that Plaintiffs were or are entitled to

anything other than that for which they have already been compensated.

       61.     Paragraph sixty-one (61) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent that a response is required, any allegations of

wrongdoing contained therein are denied. The City affirmatively states that this factor, when




                                                   9
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 13 of 53



applied to the facts of this case, will not illustrate that Plaintiffs are entitled to anything other than

that for which they have already been compensated.

        62.     The City denies the allegations in paragraph sixty-two (62) of Plaintiffs' Complaint.

        63.     The City denies the allegations in paragraph sixty-three (63) of Plaintiffs'

Complaint.

        64.     The City denies the allegations m paragraph sixty-four (64) of Plaintiffs'

Complaint.

        65.     The City denies the allegations m paragraph sixty-five (65) of Plaintiffs'

Complaint.

        66.     The City denies the allegations in paragraph sixty-six (66) of Plaintiffs' Complaint.

       67.      The City denies the allegations in paragraph sixty-seven (67) of Plaintiffs'

Complaint.

       68.      Paragraph sixty-eight (68) is not included in the Plaintiffs' Complaint and therefore

requires no response; however, to the extent a response is required, it is denied.

       69.      The City denies the allegations in paragraph sixty-nine (69) of Plaintiffs'

Compliant.

       70.      The City denies the allegations in paragraph seventy (70) of Plaintiffs' Compliant.

       71.      The City denies the allegations in paragraph seventy-one (71) of Plaintiffs'

Complaint.

       72.      The City denies the allegations in paragraph seventy-two (72) of Plaintiffs'

Complaint.

       73.      The City denies the allegations in paragraph seventy-three (73) of Plaintiffs'

Complaint.



                                                   10
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 14 of 53



       74.     Paragraph seventy-four (74) of Plaintiffs' Complaint incorporates paragraphs one

through seventy-three (1-73) of the Complaint. The City herein incorporates its responses to said

paragraphs as if set forth word for word.

       75.     The City recognizes that Plaintiffs are seeking relief pursuant to the AMWA but

deny that Plaintiffs are entitled to damages or declaratory relief.

       76.     The City admits that it employed Plaintiffs, and that it is an employer covered by

theAMWA.

       77.     Paragraph seventy-seven (77) of Plaintiffs' Complaint calls for a legal conclusion

and therefore does not require a response; to the extent a response is required, any allegations of

wrongdoing contained therein are denied.

       78.     Paragraph seventy-eight (78) of Plaintiffs' Complaint calls for a legal conclusion

and therefore does not require a response; to the extent a response is required, any allegations of

wrongdoing contained therein are denied.

       79.     The City denies the allegations in paragraph seventy-nine (79) of Plaintiffs'

Complaint.

       80.     The City denies the allegations in paragraph eighty (80) of Plaintiffs' Complaint.

       81.     The City denies the allegations in paragraph eighty-one (81) of Plaintiffs'

Complaint.

       82.     Paragraph eighty-two (82) of Plaintiffs' Complaint incorporates paragraphs one

through eighty-one ( 1-81) of the Complaint. The City herein incorporates its responses to said

paragraphs as if set forth word for word.

       83.     The City recognizes that Plaintiffs are seeking relief pursuant to the FLSA but deny

that Plaintiffs are entitled to damages or declaratory relief.



                                                  11
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 15 of 53



       84.     The City denies the allegations, as pled, in paragraph eighty-four (84) of the

Plaintiffs' Complaint.

       85.     Paragraph eighty-five (85) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent a response is required, any allegations of

wrongdoing contained therein are denied.

       86.     Paragraph eighty-six (86) of Plaintiffs' Complaint calls for a legal conclusion and

therefore does not require a response; to the extent a response is required, any allegations of

wrongdoing contained therein are denied.

       87.     The City denies the allegations in paragraph eighty-seven (87) of Plaintiffs'

Complaint.

       88.     The City denies the allegations in paragraph eighty-eight (88) of Plaintiffs'

Complaint.

       89.     The City denies the allegations m paragraph eighty-nine (89) of Plaintiffs'

Complaint.

       90.     The City denies the allegations in Paragraph ninety (90) of Plaintiffs' Complaint.

       91.     Paragraph ninety-one (91) of Plaintiffs' Complaint incorporates paragraphs one

through ninety (1-90) of the Complaint. The City herein incorporates its responses to said

paragraphs as if set forth word for word.

       92.     The City recognizes that Plaintiffs are seeking relief pursuant to the AMW A but

deny that Plaintiffs are entitled to damages or declaratory relief.

       93.     The City denies the allegations, as pied, in paragraph ninety-three (93) of Plaintiffs'

Complaint.




                                                  12
          Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 16 of 53



        88. (2) 1 Paragraph eighty-eight (88(2)) of Plaintiffs' Complaint calls for a legal conclusion

and therefore does not require a response; to the extent a response is required, any allegations of

wrongdoing contained therein are denied.

        89. (2) The City denies the allegations in paragraph eighty-nine (89(2)) of Plaintiffs'

Complaint.

        90. (2) The City denies the allegations in paragraph ninety (90(2)) of Plaintiffs' Complaint.

        91. (2) The City denies the allegations in paragraph ninety-one (91 (2)) of Plaintiffs'

Complaint.

        92. (2) The City denies the allegations in paragraph ninety-two (92(2)) of Plaintiffs'

Complaint.

        94.      The City denies that Plaintiffs are entitled to any relief whatsoever, including, but

not limited to, that which is delineated in the Complaint paragraph beginning with "Wherefore,"

including any separately delineated subparagraphs. With respect to that same paragraph, the City

denies that it has not committed any retaliatory actions against Plaintiffs and further deny any and

all allegations of wrongdoing contained therein.

        95.      The City denies each and every allegation not specifically admitted herein.

        96.      The City reserves the right to plead further, upon additional investigation and

discovery, to include a counter-complaint or amended answer.

                        ADDITIONAL AND AFFIRMATIVE DEFENSES

        1.       The allegations of the Complaint fail to state facts or a claim upon which relief may

be granted.




1 Plaintiffs' Complaint includes paragraph numbers 88-92 twice. The second time the enumerated paragraph appears
has been delineated by "(2)".

                                                      13
          Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 17 of 53



         2.    The City is entitled to tort, qualified, good faith, statutory, and punitive damages

immunity under all applicable doctrines of immunity pursuant to state and federal law, including

but not limited to, Ark. Code Ann. § 21-9-301.

         3.    The City asserts that no action or inaction on the part of the City was unlawful.

         4.    With respect to Plaintiffs, the City acted reasonably and in good faith.

         5.    The statute of limitations applicable here is two years.

         6.    The City asserts that to the extent Plaintiffs sustained damages, the damages are a

direct and proximate result of Plaintiffs' own conduct.

         7.    The City asserts the defenses of privilege and justification to the extent they may

apply.

         8.    As deemed applicable, the City asserts the affirmative defenses of res judicata,

collateral estoppel, issue preclusion, and claim preclusion, to the extent they may apply.

         9.    The City pleads all defenses, as found applicable, pursuant to Fed. R. Civ. P. 8(c)

and Ark. R. Civ. P. 8(c) including but not limited to the statute of limitations.

         10.   Plaintiffs have failed to mitigate their damages.

         11.   Plaintiffs failed to follow and/or exhaust their administrative remedies.

         12.   The City reserves the right to amend its answer to assert any such defenses as may

become available or apparent during the pendency of this action.

         13.   To the extent applicable, the City pleads any and all minimum wage and/or

overtime exemptions provided for in either the FLSA or the AMWA.

         14.   The City reserves the right to plead further as discovery progresses.




                                                 14
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 18 of 53



        15.    The City reserves the right to amend or supplement this pleading or plead further

defenses that become apparent or available during the course of litigation and as discovery

progresses, subject to any deadlines set by the Court.

       WHEREFORE, the City requests that this Court dismiss the Complaint against it and for

all other just and proper relief to which there is entitlement.

                                                       Respectfully submitted,

                                                       BLYTHEVILLE,ARKANSAS
                                                       DEFENDANT



                                               By:
                                                       Amanda Lafever, Ark. Bar No. 2012133
                                                       Attorney for Defendant
                                                       Post Office Box 3 8
                                                       North Little Rock, AR 72115
                                                       Telephone: (501) 978-6117
                                                       Facsimile: (501) 978-6554
                                                       Email: alafever@arml.org


                                  CERTIFICATE OF SERVICE
       I, Amanda Lafever, hereby certify that on December 18, 2019, that a true and correct copy

of the above and foregoing has been served upon the attorney of record as referenced below, via

U.S. Mail and email:

       James W. Harris
       118 West Walnut
       P. 0. Box 185
       Blytheville, AR 72316-0185
       Email: jwharrisl@prodigy.net




                                               Amanda Lafever, Ark. Bar No. 2012133



                                                  15
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 19 of 53

                                                                                       FILED
                                                                                        Nov.1 5 2019
                                                                                    LEs~~PIY)
                                                                                    CIRCUITMCALSON
                                                                                                ERK
       IN THE CIRCillT COURT OF l\.fiSSISSIPPI COUNTY, ARKANSAS
                        CIDCKASAWBA DISTRICT
                            CIVIl., DIVISION


Justin Woolsey, Gary Andrew, Alvin Bell,
Matthew Bohannan, Wayne Breckenridge,
Paul Brown, Rodney Duncan, Chad Evans,
Brian Grisham, Darryl Grissom, Ethan Grissom,
Kyle Hinson, Chris Holifield, Gerrett Howard,
Dennis Massey, Jeremy Mhoon, Gary Myers,
Obed Peek, James Phelps, Alvin Riley, Deon
Robinson, Daylon (Shawn) Sanford, Travis
Scissell, and Jason Taylor                                                   PLAINTIFFS

vs.                     No. 47BCV-19-      :$OJ
THE CITY OF BLYTHEVILLE, ARKANSAS                                           DEFENDANT


               COMPLAINT - CLASS AND COLLECTIVE ACTION

       COME NOW the Plaintiffs, Justin Woolsey, et. al. ("Plaintiffs"), individually and

on behalf of all other similarly situated, by and through their attorney, James W. Harris,

and for their Complaint - Class and Collective Action against Defendant City of

Blytheville, Arkansas ("Defendant") state and allege as follows:

                             JURISDICTION AND VENUE

       1.     This is a class and collective action brought by Plaintiffs, individually and

on behalf of all others similarly situated, against Defendant for violations of the overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (The "FLSA''), and

the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. (the "AWMA").
          Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 20 of 53




This Court has jurisdiction over the FLSA claims as it is a court of competent jurisdiction

as required by 29 U.S.C. §216. The required consents to join this action are attached

hereto.

          2.   Plaintiffs, individually and on behalf of all others similarly situated, seek a

declaratory judgment; monetary damages; liquidated damages; liquidated damages for

violation of the anti-retaliation provides of the FLSA; prejudgment interest; costs; and a

reasonable attorney's fee, as a result of Defendant's policy and practice of failing to pay

Plaintiffs and other similarly situated individuals proper overtime compensation under the

FLSA and under the AMWA within the applicable statutory limitations period.

       3.      For at least three (3) years prior to the filing of the Complaint, Defendant

has willfully and intentionally committed violations of the FLSA and the AMWA as

descn"bed, infra.

       4.      Plaintiffs' claims Wlder the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this complaint

       S.      A substantial part of the acts complained of herein were committed and had

their principal effect against Plaintiffs within the Chickasawba District of Mississippi

County; therefore, venue is proper within this District of this COWlty.



                                      THE PARTIES

      6.       Plaintiffs are individuals and residents of Mississippi County.
        Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 21 of 53




       7.      Plaintiffs were and are employed by Defendant as fire department

employees paid on the basis ofboms worked within the three (3) years prior to the filing

of this complaint

        8.     At all times material herein, Plaintiffs have been entitled to the rights,

protections and benefits provided under the FLSA and the AMWA.

       9.      As employees of Defendant, Plaintiffs were employees of a public agency

employed in public safety activities, and therefore entitled to the protections of the FLSA.

        10.    Defendant is an "employer" within the :o,eanings set forth in the FI.SA and

the AMWA, and was, at all times relevant to the allegations in this Complaint, Plaintiffs'

employer.

       11.     Defendant is an employer subject to the FI.SA as a public agency pUISUBDt

to 29 u.s.c. § 203.

       12.     Defendant participated in the management of Plaintiffs' work, including

setting and enforcing the number of hours worked and the amount and manner of

compensation paid.

       13.     Defendant dictated, controlled and ratified, both implicitly and explicitly,

the wage and hour practices and all related employee compensation policies that are at

issue in this case.

       14.     Defendant operates the Blytheville Fire Department where Plaintiffs were

employed within the three (3) years prior to the filing of this Complaint
      Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 22 of 53




       15.     Defendant can be served through its Mayor, James Sanders, whose address

is 124 W. Walnut Street, Blytheville, Arkansas 72315.

       16.     At all relevant times, Defendant employed five or more employees in

public safety activities pursuant to 29 U.S.C. § 213(b)(20).



                                FACTUAL ALLEGATIONS

       17.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       18.     During all or part of the three (3) years prior to the filing of this lawsuit,

Plaintiffs were hourly-paid employees of the Blytheville Fire Department located in

Blytheville.

       19.     At all times relevant to the allegations in this Complaint, Plaintiffs have

been employed by Defendant as firemen.

      20.      Defendant established a "work period" for Plaintiffs which provided for

roughly 212 hours within each 28 day period. It also has an on-call policy adopted prior

to November 11, 2016, and modified since that time, which requires that any employee of

Defendant must respond to call backs at any and all times.

      21.      Plaintiffs were routinely required to work in excess of 204 hours in a 27

dayperiod.

      22.      During the comse of their employment, Plaintiffs and others similarly
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 23 of 53




situated did not manage the enterprise or a customarily recognized subdivision of the

enterprise.

       23.    Plaintiffs and others similarly situated did not select any employees for hire

nor did they provide any fonnal training for any employees.

       24.    Plaintiffs and others similarly situated had no final authority to hire and fire

any employee.

       25.    .Plaintiffs and others similarly situated did not have any ultimate control of

or authority over any employee's rate of pay or working hours.

       26.    Plaintiffs and similar fire department employees were not paid properly for

overtime.

       27.    Defendant knew that Plaintiffs and other similar fire department employees

worked in excess of 204 hours in a 27 day period, and Defendant required them to do so.

       28.    Defendant did not provide Plaintiffs and similar fire department employees

with compensatory time off at a rate of one and one-half (1.5) hours of compensatory

time for each hour of overtime worked.

       29.    Defendant did not pay Plaintiffs and similar fire department employees one

and one-half (1.5) times their regular hourly rate for their overtime hours.

       30.    The actual day-to-day job duties and responsibilities of Plaintiffs and other

similar fire department employees were not exempt under the FLSA with respect to

payment of time worked in excess of 204 hours in a 27 day period.
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 24 of 53




       31.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiffs and similar fire department employees violated the FLSA and AMWA.

Further, Defendant has undertaken concerted actions against some or all of the Plaintiffs

in retaliation for Plaintiffs seeking to enforce their rights under the FLSA and AMWA.



                   REPRESENTATIVE ACTION ALLEGATIONS

       32.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       33.    Plaintiffs bring their claims for relief for violation of the FLSA as a

collective action pursuant to Section 215 of the FLSA, 29 U.S.C. §215 and Section 16(b)

of the FLSA, 29 U.S.C. § 216(b).

       34.    Plaintiffs bring their FLSA claims on behalf of all hourly firemen and

similar fire department employees employed by Defendant at any time within the

applicable statute of limitations period, who were classified by Defendant as non-exempt

from the overtime requirements of the FLSA and who are entitled to payment of the

following types of damages:

       A. Payment for all hours worked, including overtime premiums for all
       hours worked for Defendant in excess of 204 hours in a 27 day work
       period; and

       B. Liquidated damages and attorneys' fees and costs.

In addition, Plaintiffs are also entitled to additional liquidated damages for Defendant's

violation of the anti-retaliation provisions of the FLSA.
        Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 25 of 53




       35.     In conformity with the requirements ofFLSA Section 16(b), Plaintiffs have

attached hereto written Consents to Join this lawsuit.

       36.     The relevant time period dates back three years from the date on which

Plaintiffs, Complaint - Class and Collective Action was filed herein and continues

forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

       37. The members of the proposed FLSA Class are similarly situated in that they

share these traits:

       A. They were classified by Defendant as non-exempt from the overtime
       requirements of the FI.SA;

       B. They were paid hourly;

       C. They recorded their time in the same manner; and

       D. They were subject to Defendanfs common policy of not paying for or
       providing compensatory time off at a rate of one and one half (1.5) hours of
       compensatory time for each hour of overtime work.

       38.     Plaintiffs are unable to state the exact number of the potential members of

the FLSA Class but believe that the class exceeds 25 persons, including those who

worked for Defendant in the past but no longer work for Defendant.

       39.     Defendant can readily identify the members of the Section 16(b) class. The

names and physical and mailing addresses of the FLSA collective action plaintiffs are

available from Defendant, and a Court-approved Notice should be provided to the FLSA

collective action plaintiffs via first class mail, email and text message to their last known
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 26 of 53




physical and electronic maiJing addresses and cell phone numbers as soon as posst"ble,

together with other documents and infonnation descriptive of Plaintiffs' FLSA claim.



                                AMWA RULE 23 CLASS

       40.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though :fully incorporated in this section.

       41.    Plaintiff'Woolsey proposes to act as the lead Plaintiff in representing the

class of hourly firemen and similar fire department employees who are/were employed by

Defendant within the relevant time period within the State of Arkansas.

       42.    Common questions of law and fact relate to all members of the proposed

class, such as whether Defendant paid the members of the proposed class for all homs

worked, including overtime in accordance with the AMWA.

       43.    Common questions of law and fact predominate over any questions

affecting only the individual named Plaintiffs and a class action is superior to other

available methods for fairly and efficiently adjudicating the claims of the members of the

pmposed AMWA class.

       44.    The class members have no interest individually in controlling the

prosecution of separate actions because the policy of the AMWA provides a bright-line

rule for protecting all non-exempt employees as a class. To wit: Hit is declared to be the

public policy of the State of Arkansas to establish rniniro1U11 wages for worlcers in order

to safeguard their health, efficiency, and general well-being and to protect them as well as
          Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 27 of 53




their employers from the effects of serious and unfair competition resulting from wage

levels detrimental to their health, efficiency, and well-being." Ark. Code Ann. § 11-4-

202.

          45.   Plaintiffs are unable to state the exact number of the potential members of

the AMWA class but believes that the class exceeds 25 persons. Therefore, the class is

sufficiently numerous that joinder of all members is impracticable.

          46.   At the time of.the filing of this Complaint, neither Plaintiffs nor Plaintiffs'

counsel knows of any litigation already begun by any members of the proposed class

concerning the allegations in this Complaint

          47.   Concentrating the litigation in this forum is highly desirable because

Defendant is based in Mississippi County and because Plaintiffs and all proposed class

members work or worked in Arkansas.

          48.   No difficulties are lilcely to be encountered in the management of this class

action.

          49.   The claims of Plaintiffs are typical of the claims of the proposed class in

that Plaintiffs worked as hourly employees for Defendant and experienced the same

violations of the AMWA that all other class members suffered.

          50.   Plaintiffs and their counsel will fairly and adequately protect the interests

of the class.

          51.   Plaintiffs' counsel is competent to litigate Rule 23 class actions and other

complex litigation matters, including wage and hour cases like this one, and to the extent,
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 28 of 53




if any, that be finds that he is not, be is are able and willing to associate additional

counsel
       52.    Prosecution of separate actions by individual members of the proposed

class would create the risk of inconsistent or varying adjudications with respect to

individual members of the proposed class that would establish incompatible standards for

conduct for Defendant.



                               FIRST CAUSE OF ACTION

                     (Individual Claims for Violation of the FLSA)

       53.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       54.    Plaintiffs assert their claims for damages and declaratory relief pursuant to

theFLSA

       55.    At all relevant times, Defendant was Plaintiffs' "employer' within the

meanjng Qf the FLSA.

       56.    29 U.S.C. § 207 requires any public agency to pay employees engaged in

public safety activities time and a half of regular wages for all hours worked over forty

(40) hours in a week, or over 204 in a 27 day period if such an election has been made.

      57.     The FLSA allows a public agency to provide compensatory time off in lieu

of monetary overtime compensation, but it must be at the rate of not less than one and

one-half (1.5) hours for each hour of overtime work.
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 29 of 53




       S8.       Defendant has adopted General Rules and Regulations governing the work

Plaintiffs perform for Defendant, including a policy which apparently provides, in

relevant part:

       When notified, all off duty fire fighters shall be required to respond to
       structure fires. Any member continually failing to report to fires shall be
       subject to disciplinary action.

In addition, policies have been adopted which mandate each Plaintiff must respond to at

least 500/4 of all call-backs, failing in which they will be disciplined.

       59.       When allegedly off duty, all fire fighters are required to have a phone or

pager with them, are required to have their uniform and equipment with them, and must

travel no further from the fire station than a distance which will allow them to be on

scene within ten (10) minutes of being called back in for duty. A failw-e to comply with

the on-all policy results in Plaintiffs being subject to various forms and levels of

discipline. This on-call policy is so restrictive Plaintiffs cannot use the time effectively

for their own purposes.

       60.       Plaintiffs' on-call time must be treated as compensable work hours when

the following, relevant factors are considered:

      the average number of emergency calls the employee responds to during the
      on-call period;

      the time in which the employee has to be at the work site after being called
      in;

      whether an employee is subject to discipline for missing or being late to a
      call-back;
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 30 of 53




       the extent to which an employee is able to engage in other activities while
       on-call;

       whether the time is spent on the employer's premises;

       any geographic restrictions on the employees;

       the degree to which the employees• personal activities are restricted during
       the on-call shift; and

       the nature of the employment involved.

       61.    An employee who is required to remain on call on the employer's premises

or so close thereto that he cannot use the time effectively for his own purposes is working

while "on-call".

       62.    Plaintiffs' on-call time is compensable because the on-call conditions are so

restrictive or the calls so frequent that Plaintiffs cannot effectively use that time for

personal pmposes.

     63. Aulbng Plaintiffs' personal activities which are unreasonably restricted by
Defendant's on-call policy are:

              CHURCH ATIENDANCE IS DIFFICULT AND CAN BE
              EMBARRASSING IF PLA.JNTIFFS RECEIVE A CALL DURING
              THE SERVICES; GOING OUT TO EAT WITH FRJENDS OR
              FAMILY, TRAVELING OUT OF TOWN, PARTICIPATING IN
              HUNTING, FISHING, AND SPORTS, ATTENDING MOVIES,
              BEING ALONE WITH THEIR CHILDREN WITHOUT A
              BABYSII l'BR ALSO BEING PRESENT, PARTICIPATING IN
              nIEIR ClllLDREN'S ACTIVITIES, HOLDING ANOTHER JOB,
              INVITING 01HERS TO THEIR HOME, BEING REQUIRED TO
              LIMIT THEIR CONSUMPTION OF ALCOHOL; and
              INTERFERING WITII THEIR ABILITY SLEEP.
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 31 of 53




       64.    Defendant's on-call policy results in Plaintiffs each being on-duty 24 hours

per day, seven days a week, 52 weeks a year, with the only exception being when

Plaintiffs are on scheduled vacations or when they take a sick day. There are never any

times when Plaintiffs are not on call other than on vacations or when they take a sick day

and Plaintiffs are not allowed to "trade" on-call time with others.

       65.    Plaintiffs' compensation is based on pay periods comprised of 27 days.

Plaintiffs are on-call a total of 460 hours each pay period.

       66.    All of the Plaintiffs have been employed since November 11, 2016 with the

exception of Alvin Bell, James Phelps and Ethan Grissom.

       67.    Mr. Bell was hired April 3, 2018 and has therefore been employed for 19

27-day pay periods. That equals 4,554 hours of being on-call. Mr. Phelps was hired on

November 03, 2018, and has therefore been employed for 12 27-day periods. Mr.

Grissom was hired on May 23, 2109, and has therefore been employed for 5 27-day

periods.

      69.     All of the other Plaintiffs have been employed for a total of39.l 27-day

pay periods from the date when the statute of limitations commenced to run on their

FLSA claims. That equals 17,990.60 hours of being on-call.

      70.     Despite the entitlement of Plaintiffs to lawful compensatory time or

overtime payments under the FLSA, Defendant failed to pay Plaintiffs a lawful overtime

premium or provide lawful compensatory time.
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 32 of 53




       71.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       72.    Since Plaintiffs have complamed to Defendant about its employment

practices and indicated to Defendant their demand for proper compensation as required
by the FLSA, Defendant has undertaken actions in retaliation against Plaintiffs in an

effort to interfere with their rights to just compensation. Such retaliation is a purposeful

and willful violation of29 U.S.C. §215, thereby entitling Plamtiff to liquidated damages

pmsuant to 29 U.S.C. §2016(b). Furthermore, confidential personnel files were released

to the local newspaper.

       73.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plamtiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages and costs,

liquidated damaget for Defendant's violation of 29 U.S.C. §215, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complamt.

                             SECOND CAUSE OF ACTION
       74.    Plamtiffs repeat and re-allege all previous paragraphs of this Complamt as

though fully incorporated in this section.

       75.    Plamtiffs assert these claims for damages and declaratory relief pursuant to

theAMWA.

       76.    At all relevant times, Defendant was Plaintiffs' "employer" within the
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 33 of 53




meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       77.    Arkansas Code Annotated§ 11-4-211 requires employers to pay all

employees time and a half of regular wages for all hours worked over forty (40) hours in

a week, or over 2042 in a 27 day period if such an election has been made.

       78.    The AMWA allows a public agency to provide compensatory time off in

lieu of monetary overtime compensation, but it must be at the rate of not less than. one

and one-half (1.5) hours for each hour of overtime work.

       79.    Despite the entitlement of PJaintitm to lawful compensatory time or

overtime payments under the AMWA, Defendant failed to pay Plaintiffs a lawful

overtime premium or provide lawful compensatory time.

       80.    Defendant's conduct and practices, as described above, was willful,

intentional, unreasonable, arbitrary and in bad faith.

       81.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for, and Plaintiffs seek, monetary damages, liquidated damages, and costs,

including reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint pursuant to Arkansas Code Annotated § 11-4-

218.

                              THIRD CAUSE OF ACTION

                  (Collective Action Claim for Violation of the FLSA)

       82.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.
        Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 34 of 53




        83.   Plaintiffs, individually and on behalf of all others similarly situated, assert

this claim for damages and declaratory relief pursuant to the FLSA.

        84.   At all relevant times, Defendant has been, and continues to be, an

"employer" of Plaintiffs and all those simiJarly situated within the meaning of the FLSA,

29 u.s.c. § 203.

   .    85.   29 U.S.C. § 207 requires any public agency to pay employees engaged in

public safety activities time and a half of regular wages for all hours worked over forty

(40) hours in a week, or over 204 hours in a 27 day period if such an election has been

made.
        86.   The FLSA allows a public agency to provide compensatoty time off in lieu

of monetary overtime compensation, but it must be at the rate of not less than one and

one-half (1.5) hours for each hom of overtime work.

        87.   Despite the entitlement to lawful compensatory time or overtime payments

under the FLSA, Defendant failed to pay Plaintiffs and all those similarly situated a

lawful overtime premium or provide lawful compensatory time.

        88.   Because these employees are similarly situated to Plaintiffs, and are owed

overtime for the same reasons, the proposed class is properly defined as follows:

               All fire department employees employed by Defendant
    within the past three yean who are compensated based upon an hourly rate.

The proposed class as descn"bed includes any former employee of Defendant as well as
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 35 of 53




all current employees.

       89.    Defendant's conduct and practice, as descnl>ed above, including but not

limited to the retaliatory acts undertaken against some of the Plaintiffs by Defendant

since Plaintiffs demanded they be paid that to which they are entitled, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       90.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and all those similarly situated for, and Plaintiffs and all those similarly situated

seek, unpaid overtime wages, liquidated damages, and costs, including reasonable

attorney's fees as provided by the FLSA.



                             FOURTH CAUSE OF ACTION

       91.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       92.    Plaintiffs, individually and on behalf of the members of the proposed class,

assert this claim for damages and declaratory relief pursuant to the AMWA.

       93.    At all relevant times, Defendant bas been, and continues to be, an

"employer" of Plaintiffs and the members of the proposed class within the meaning of the

AMWA, Ark. Code Ann.§ 11-4-203(4).

       88.    Arkansas Code Annotated§ 11-4-211 requires employers to pay all

employees time and a half of regular wages for all hours worked over forty (40) hours in

a week, or over 212 in a 28 day period if such an election has been made.
           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 36 of 53




           89.   Despite the entitlement of Plaintiffs and members of the proposed class to

overtime payments under the AMW~ Defendant failed to pay Plaintiffs a lawful

overtime premium.

           90.   Plaintiffs propose to represent the AMWA liability class of individuals

defined as follows:

               . AB fire department employees employed by Defendant
     within the past three yean who are compensated based upon an hourly rate.

       91.       Defendant's conduct and practices, as descn"bed above, was willful,

intentional, unreasonable, arbitrary and in bad faith.

       92.       By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and the proposed class for monetary damages, liquidated damages, costs, and a

reasonable attorney's fee provided by the AMWA for all violations which occurred

within the three (3) years prior to the filing of this Complaint, plus periods of equitable

tolling.

                                   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs respectfully pray as follows:

       A. That Defendant be summoned to appear and answer this Complaint;

       B. That Defendant be ordered to cease and desist all retaliatory actions
          against Plaintiffs;

       C. That Defendant be required to account to Plaintiffs, the class and collective
          members, and the Court for all of the hours worked by Plaintiffs and the
          class and collective members and all monies paid to them;
Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 37 of 53




D. For orders regarding certification of and notice to the proposed class and
   collective action members;

E. A declaratory judgment that Defendant's practices alleged herein violate the
   FLSA and attendant regulations;

F. A declaratory judgment that Defendant's practices alleged herein violate the
   AMWA and the related regulations;

G. Judgment for damages for all unpaid overtime compensation owed to Plaintiffs
   and the proposed class and collective members under the FLSA and attendant
   regulations;

H. Judgment for damages for all unpaid overtime compensation under the AMWA
   and the related regulations;

L Judgment for liquidated damages pursuant to the FLSA and attendant
  regulations in an amount equal to all unpaid overtime compensation owed to
  Plaintiffs and the proposed class and collective members dming the applicable
  statutory period;

J. Judgment for liquidated damages pursuant to the AMWA and the relating
   regulations;

K.. For a reasonable attorneys' fee, costs and pre-judgment interest; and,

L. Such other and further relief as this Court may deem necessary, just and
   proper.


                                         Respectfully submitted,
                                         Justin Woolsey, et ai P
Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 38 of 53




                                Attorney for Plaintiff




                                LAW OFFICE OF
                                JAMES W. HARRIS
                                118 West Walnut
                                P.O. Box 185
                                Blytheville, Arkansas 72316-0185

                                Phone: 870-762-6900
                                Fax: 870-762-2623
                                Email: jwhanis l@prodigy.net
                 Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 39 of 53
..,,   .

                      IN THE CIRCUIT COURT OF MISSISSIPPI COUNTY, ARKANSAS
                                      cmcKASAWBA DISTRICT
                                          CIVIL DIVISION


           PLAINTIFFS:
           Justin Woolsey, Gary Andrew, Alvin Bell,
           Matthew Bohannan, Wayne Breckenridge,
           Paul Brown, Rodney Duncan, Chad Evans,
           Brian Grisham, Darryl Grissom, Ethan Grissom,
           Kyle Hinson, Chris Holifield, Gerrett Howard,
           Dennis Massey, Jeremy Mhoon, Gary Myers,
           Obed Peek, James Phelps, Alvin RIiey, Deon
           Robinson, Daylon (Shawn) Sanford, Travis
           Scissell, and Jason Taylor


           vs.                             CASE NO. 47BCV-19-          '?:f:> \    ( 'RL)    SUMMONS
           DEFENDANT:
           THE CITY OF BLYTHEVILLE, ARKANSAS


           PLAINTIFFS ATIORNEY:           James W. Harris
                                                   118 West Walnut, P.O. Box 185
                                          Blytheville, Arkansas 72316-0185


           THE STATE OF ARKANSAS TO DEFENDANT:

                                         JAMES SANDERS, MAYOR
                                   THE CITY OF BLYTHEVILLE, ARKANSAS


                                                       NOTICE

           A lawsuit has been filed against you. The relief demanded is stated in the attached complaint
           Within 30 days after service of this summons on you (not counting the day you received it), or
           60 days if you incarcerated in any jail, penitentiary, or other correctional facility in Arkansas,
           you must file with the clerk of this court a written answer to the complaint or a motion under
           Rule 12 oftheArkansas Rules of Civil Procedure.
       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 40 of 53




The answer or motion must also be served on the plaintiff's attorney, whose name and address
are:   Law Office of James W. Barris, P.O. Bo:s. 185, Blytlleville, Arkansas 72316-8185
If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

Additional notices: NONE_
WITNESS MY HAND AND SEAL OF THE COURT THJS THE                 IS    day of   ~ . 2019.,;,              0
                                                                                          ,;i.. :,:}a   \   ~

Address: Mississippi County Circuit Court
          Leslie Mason, Circuit Clerk
P.O. Box 1498
                  Blytheville, AR 72316

                                                 (SEAL)




This summons is for James Sanders, Mayor City of Blytheville
      Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 41 of 53



                                         s.-_;_   ......


           IN THE CIRCUIT COURT OF MISSISSIPPI COUNTY, ARKANSAS
                           CIDCKASAWBA DISTRICT
                               CIVIL DMSION


PLAINTIFFS:
Justin Woolsey, Gary Andrew, Alvin Bell,
Matthew Bohannan, Wayne Breckenridge,
Paul Brown, Rodney Duncan, Chad Evans,
Brian Grisham, Darryl Grissom, Ethan Grissom,
Kyle Hinson, Chris Holifield, Gerrett Howard,
Dennis Massey, Jeremy Mhoon, Gary Myers,
Obed Peek, James Phelps, Alvin Riley, Deon
Robinson, Daylon (Shawn) Sa~ford, Travis
Scissell, arid Jason Taylor


vs.                             CASE NO. 47BCV-19- ~ \                  ("RL)     SUMMONS
DEFENDANT:
THE CITY OF BLYTHEVIl,LE, ARKANSAS


PLAINTIFFS ATTORNEY:           James W. Harris
                                        118 West Walnut, P.O. Box 18S
                               Blytheville, Arkansas 72316-0185


THE STATE OF ARKANSAS TO DEFENDANT:

                              JAMES SANDERS, MAYOR
                        THE CITY OF BLYTHEVILLE, ARKANSAS


                                             NOTICE

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it), or
60 days if you incarcerated in any jail, penitentiary, or other correctional facility in Arkansas,
you must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.
    Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 42 of 53




The answer or motion must also be served on the plaintiff's attorney, whose name and address
are: Law Office or James W. Barris,    P.O. Box 185, Blytheville, Arkansas 72316-0185

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

Additional notices: NONE_
WITNESS MY HAND AND SEAL OF THE COURT THIS THE                IS   day of   \ \ ) ~ . 2019., .::>
                                                                                          ~:.:>a'0   (l-.



Address: Mississippi County Circuit Court
          Leslie Mason, Circuit Clerk
P.O. Box 1498
                  Blytheville, AR 72316

                                                 (SBAL)




This summons is for James Sanders, Mayor City of Blytheville
.   .   '-   ,
                 .
                           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 43 of 53




                                                      PROOF OF SERVICE

             D I personally delivered the summons and complaint to the individual at _ _ _ _ _ __
             - - - - - - ~ - , - -_ _ _ _ _ _ _ _ _ _on._ _ _ _ _ _ _ _ _;or
                               (place)                                              (date)

             D I left the summons and complaint In the proximity of the Individual by_ _ _ _ _ __
             _ _ _ _ _ _a.fter he/she refused to receive It when I offered it t~ him/her; or

                      I l~ft   !13 SJilr1m~d co~aint at the indl~dual's dwelling house or usual place of ab~d~
                 at    ft()~ l..,,E,t~ Cb~                 with&w,,,,-    &vd                 , a person at least 14
                     .     (address)                               1(tlame)
                 years of age who resides there, on        U@(,JJJ                             : or
                                                                      (date)

                 D I delivered the summons and complaint to_ _ _ _ _ _ _ _ ___, an agent
                                                                    (name of individual)

                 authorized by appointment or by law to receive service of summons on behalf of
                 _ _ _ _ _ _ _ _ _ _ _on_ _ _ _ _ _ _ _ _ _;or
                      (name of defendant)                        (date)

                 D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the
                 summons and complaint on the defendant by certified mall, return receipt requested, restricted
                 delivery, as shown by the attached signed return receipt.

                 D I am the plaintiff in the lawsuit, and I mailed a copy of the summons and complaint by
                 first-class mall to the defendant together with two copies of a notice and acknowledgment
                 and received the attached notice and acknowledgment form within twenty days after the date
                 of mailing.

                 D Other (specify):


                 D I was unable to execute service because:
                                                                --------------------
                 My fee is
                                          ·DlJ
                                $_5i__·11u_____ _
-   (   .           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 44 of 53



                                              ., ..




            To be completed if service is by a sheriff or deputy sheriff:

            Date:                                     SHERIFF OF_ _ _ _ COUNTY, ARKANSAS
                 ---------
                                                        By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                              (signature of server)


                                                              (printed name, title & badge number)

            To be completed if service is by a person other than a sheriff or deputy
            sheriff:                         ·     / /)

            Date:    ® 7 )/9                            By:   (s6N•~•
                                                              <2Jt:kf                 Lt1v, ·s
            Address:_ _ _ _ _ _ _ _ _ _ _ _ __



            Phone:_ _ _ _ _ _ _ _ _ _ _ _ __

            Subscribed and sworn to before me this date:_ _l_l(_z_1_{1
                                                                     __~ - - - - - -


                                         l     I
                                                              ~     (notary public)
                                                                                                 ,,,, . .,,,,
            My commission expires:_}:l_~_)_d_~------


            Additional information regarding service or attempted service:
  _
...   .
          __,
                       Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19(FAX)870
                                                                          Page762458148
                                                                                     of 53

                                                                                                         ·•:c:q'.1
                                                                                                         ~, 9
                                                                                                                              P.004/005

                                                                                                                              reo··
                                                                                                                      :,• :.. . ·
                                                                                                         ~        :l ~ -


--------------·---·-·-                                                          -------DEC. 1: 4~CIO
                                                                                               3 20\3
                                                                                                     P!',\
                                                                                                         LESLIE MASOi·J
                                                                                                         CIRCUIT CLERK
                          lN THE CIRCUIT COURT OF'MISSISSIPPI COUNTY, AB.KANSAS
                                          CHlCKA.SAWDA DlSTRICf
                                              CJVJI.:. DMSION

                JUSTIN WOOLSEY, GARY ANDREW, ALVIN' BELL. ·
                MATTBEW BOHANNAN, WA YNI! B'RECKENRJDGE,
                PAUL BROWN, ROD.NEY DUNCAN, CHAD EVANS,.
                BRIAN G.RISHAM., DARRYL GRISSOM, &THAN GRi.SSOM,
                KYLE HINSON, CHRIS HOLIFIELD, GERRE'IT BOWARD,
                DENNIS MASSEY, J'EREMY MHOON, GARY MYERS,
                OBED PJitEK, JAMES PHELPS, ALVIN RILEY,
                DEON ROBINSON, DAYLON (SHAWN) SANFOlU>,
                TMVIS SCJSSELL and JASON TAYLOR                                                    PLAINTIFFS·
                v.                            ,CASE NO. 47BCv..1,-io1 (RL)

                THE CITY OF BLYTHEVILLE, ARKANSAS                                                  DEFENDANT
                                                           .,                                                .,   ···,:   .
                                                 ENTRY QF APPEARANCI
                       Comes now, Ammda.LaFover, Attomey at Law, and hereby enters her appear8J'lee                       a,
                attorney of record for Defendant, City of Blytheville. Arkansas. in the Above $tyled matter.
                                                                                                                                          ..
                               IT IS SO STATED.
                                                                Respectfully Submitted,
                                                                ·Bl'ytheville, Arkansas
                                                                 DEFENDANT



                                                     By;
                                                               Amanda LaPever, Ark. Bar No. 2012133·
                                                               Attomey for Defendant
                                                           .. ,Put·Offlce Box 38
                                                               North Little lwck. AA 1~J 15
                                                               Telephone: (501) 978-6 t"l 7
                                                                Facsimile: (501) 978-6554
                                                                Bmail: 1dafever@arml.org

                                                                   1
        Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 46 of 53




                               CERTIFICATE OF SERVICE

       I, Amanda LaF ever, hereby certify that on December 18, 2019, that a true and correct copy

of the above and foregoing has been served upon the attorney of record as referenced below, via

U.S. Mail and email:

       James W. Harris
       118 West Walnut
       P. 0. Box 185
       Blytheville, AR 72316-0185
       Email: jwharris l@prodigy.net




                                                   Amanda Lafever, Ark. Bar No. 2012133




                                               2
  12/19/2019           Case 3:19-cv-00377-DPM
                   12:25MSCO  Circuit Clerk Bly    Document 1 Filed 12/20/19   Page 47 of 53
                                                                           (FAX)870 762 8148         P.005/005
  ·.,,
                                                                                              FILED
-------,-------·---·····-----------DEc.,;C...,.f_~~t. . .oo,t\2~--'9_ _
                                                                                              LESLIE M.~SON
                                                                                              CIRCU~~ CLERK
                                                                                              -~ '
                       IN TD cm.corr OOlJl\J OF PSISBl'.Pn COUNTY, "1UCANSAS
                                      CBICICASAWBA DISTBICf
                                                  ClmDIVISJON
              JUBTiN' WOOLSEY, GAB.Y AN.DUW1 &'VJNBELL.
              MA'ITBEWBOJL\NNAN, WA'DJEBRICDNRIDGE,
              'PAIJ'L BROWN, l\OON&Y DlJMCAN, CHAD BVANS,
              :aBit\N GIUSIIAM't DARlllL GRISSOM, ITIL\N GlUSSOM,
              DLI BINION, CllRl8 ROLD'IBLD. GBRBITr BOWABD.
              DEM?UI MASSEY,DREM.Y MHOON, GAllYMYDS.
              OBID'P.UK, JAMES PIIBLPI, ALVIN a1LEY,       ·
              DEON ROBINSON,,DAYLQN (SHAWN) 8A.N.B'ORD.
              TRAVIS &CISSELL and JASON TAYLOll
         ··   V.                        CAD NO. 41BCV.JN01 (JtL)

              TU CITY OI' DL'Y'l'BJMt.,LE, ARKAMSAS


                                           RllX.Ql~.
                    Comes now, Blake Gary, Attorney at Law, amihcrobytntets his appcaum.:e11 lttODy of
              tOoord f o r ~ City ofBlythmlla, .Ar~ mtho abQveltylecl lllllttm.

                          IT IS SO STATBD.

                                                               Reapeotfbll.:, SU'bmitted.
                                                                                                         ! .

                                                               Blytbefllle, Atkm888
                                                               DU.&NDANT

                                                         ·By.~;                i:f-=-c:,o:: f:?::
                                                             Blab Ocy,Ark. Bar No. 2019139
                                                           . NttmDq 1br ~
                                                               Poat Of6.co Box 38
                                                               Nottb. Little·Roak, AR 72115
                                                               Telephone: (501)978-6117
                                                    ·•         F ~ : (501) g79..c;.554

                                                           1
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 48 of 53




                                                    Email~ aJ,fevm:@arrn} ora

                               CERTIFICATE OF SERVICE
       I, Blake Gary, hereby certify that on December 18, 2019, that a true and correct copy of

the above and foregoing has been served upon the attorney of record as referenced below, via U.S.

Mail and email:

       lames W. Hmis
       118 West Walnut
       P. 0. Box 18S
       Blytheville, AR 72316-018S
       Email: jwharrisl@prodigy.net



                                              ~zZ1-=~-
                                                    Blake Gary, Arie. Bar No. 2019139




                                               2
  12/19/2019        Case 3:19-cv-00377-DPM
                12:24MSCO Circuit Clerk Bly        Document 1 Filed 12/20/19   Page
                                                                          (FAX)870 762 49
                                                                                        8148of 53                P.003/005


                                                                                                                 f~f\·
                                                                                                      fr i.Ijb   ~ ~.1
----~-------~. . ,,,·- - -· .,~                                 ------·------··-·-----·-·--·- -•--·~~-.8-t{J-j"'l--9- -
                                                                                                        '-I :oo 'f'l'f\
                                                                                                  LESLIE MASON
                                                                                                  CIRCUIT CLERK
                     IN THE CJ.RCUJT COURT OF MISSISSIP.PI COUNTY, ARKANSAS
                                      CHICKASAWbA DISTRICT
                                          CIVIL DJVISJ'ON

           JUSTIN WOOLSEY, GARY ANDREW, ALVIN BELL;
           MATTHEW BOHANNAN~ WAYNE BRECKENRIDGE,
           PAUL BROWN, RODNEY DUNCAN, CHAD EVAN~
           BRIAN GRISHAM, DARRYL GRISSOM, ETHAN GlU.SSO~
           KYLE HINSON, CHRIS HOLIFIELD, GERRETT ROW ARD,
           DENNIS MASSEY, JEREMY MHOON, GARY MYERS,
           OBED PEEK, JAMES PHELPS, ALVIN RJLEY.,
           DEON ROBINSON, DA YLON (SHAWN) SANFORD,
           TRAVIS SClSSELL and JASON TAYLOR                                                  PLAIN1'I.FFS
           V.                           CASE NO. 47BCV-UJ~30l (RL)

           THE ClTY OF BLVTH.EVILLE, ARKANSAS                                               DEFENDANT


                            NOTICE TO PARTIES OF STATE ~Ql[B'r REMJ)VAL

                  Comes now the City of Blytheville, Arkansas1 ('"'Defendant"), by and through.its attorney)

           Amanda LaFever, and for its Notice to Parties of State Court'Removal, states as follows:

                  In accordane~ with 28 U.S.C. §§1441(a) and 1446(d), Defendant h~reby gives notice that

           the nbov~styled and numbered case has been removed to the United States District Court for tbe

           Eastern District of Arkansas. Northern Division. A tn1e'. and con-ect copy of the Notice of

           Removal filed with the Clerk of said Court is attaohed hereto as Exhibit "A'' a11d incorp6tated

           herein by reference.
                  DATED this l 8th day of December. 2019.
        Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 50 of 53




                                                 Respectfully Submitted,

                                                Blytheville, Arkansas
                                                DEFENDANT

                                                 a~iJa/VL
                                          By:
                                                Amanda Lafever, Ark. Bar No. 2012133
                                                Attorney for Defendant
                                                Post Office Box 38
                                                North Little Rock, AR 72115
                                                Telephone: (501) 978-6117
                                                Facsimile: (501) 978-6554
                                                Email: alafever@arml.org



                                  CERTIFICATE OF SERVICE

       I, Amanda Lafever, hereby certify that on December 18, 2019, that a true and correct

copy of the above and foregoing has been served upon the attorney of record as referenced

below, via U.S. Mail and email:

       James W. Harris
       118 West Walnut
       P. 0. Box 185
       Blytheville, AR 72316-0185
       Email: jwharrisl@prodigy.net




                                          Amanda Lafever, Ark. Bar No. 2012133




                                            2
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 51 of 53



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

JUSTIN WOOLSEY, GARY ANDREW, AL VIN BELL,
MATTHEW BOHANNAN, WAYNE BRECKENRIDGE,
PAUL BROWN, RODNEY DUNCAN, CHAD EVANS,
BRIAN GRISHAM, DARRYL GRISSOM, ETHAN GRISSOM,
KYLE HINSON, CHRIS HOLIFIELD, GERRETT HOWARD,
DENNIS MASSEY, JEREMY MHOON, GARY MYERS,
OBED PEEK, JAMES PHELPS, ALVIN RILEY,
DEON ROBINSON, DAYLON (SHAWN) SANFORD,
TRAVIS SCISSELL and JASON TAYLOR                                                   PLAINTIFFS

V.                             CASE NO.
                                          ------
THE CITY OF BLYTHEVILLE, ARKANSAS                                                 DEFENDANT

                                     NOTICE OF REMOVAL

       Comes now Defendant, the City of Blytheville, Arkansas, by and through its attorney,

Amanda LaFever, and for its Notice of Removal, states as follows:

        1.     On or about November 15, 2019, Plaintiffs filed their Complaint in the Circuit

Court of Mississippi County, Arkansas, Case No. 47BCV-19-301, against Defendant.

       2.      Upon information and belief, copies of the Complaint and Summons were served

on Defendant on or about November 26, 2019.

       3.      Defendant filed a timely response to the State Court Complaint on December 18,

2019, attached as Exhibit 1.

       4.      This Notice of Removal is filed within thirty (30) days after service on Defendant.

28 U.S.C. § 1446(b).

       5.      A true and correct copy of all of pleadings and orders served upon Defendant in

this action are attached as Exhibit 2.




                                                                              EXHIBIT "A"
           Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 52 of 53



          6.    Defendant, along with this notice, has simultaneously filed an additional Notice of

Removal with the Circuit Court of Mississippi County, Arkansas, pursuant to 28 U.S.C. §

1446(d). A true and correct copy of that filing is attached as Exhibit 3.

          7.    28 U.S.C. § 1441(a) allows a defendant to remove civil actions from state to

federal court when such actions are within the original jurisdiction of the federal court.

          8.    Original federal question jurisdiction is vested in the federal courts under 28

U.S.C. § 1331 regarding cases "arising under" the Constitution and laws of the United States,

regardless of the amount of controversy.

          9.    Plaintiffs have alleged that Defendant violated their rights secured by federal law,

specifically, the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq.

          10.   Federal law provides that a civil action may be brought in "a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred." 28 U.S.C.

§ 1391.

          11.   All the actions alleged to have given rise to this cause of action occurred in

Mississippi County, Arkansas, which is located in the Eastern District of Arkansas, Northern

Division.

          12.   Thus, the Federal District Court for the Eastern District of Arkansas has

jurisdiction and venue is proper therein.

          13.   Pursuant to 28 U.S.C. § 1446, Defendant hereby gives notice of the removal of

this action from the Circuit Court of Mississippi County, Arkansas, to the United States District

Court for the Eastern District of Arkansas.

          WHEREFORE, Defendant prays that this action be removed from the Circuit Court of

Mississippi County, Arkansas, to the United States District Court for the Eastern District of
         Case 3:19-cv-00377-DPM Document 1 Filed 12/20/19 Page 53 of 53



Arkansas, in accordance with 28 U.S.C. §§ 1331, 1441, and 1446, and for all other just and

proper relief.

                                                   Respectfully Submitted,

                                                   Blytheville, Arkansas
                                                   DEFENDANT
                                                    d~~        'k>c--uvt
                                            By:
                                                   Amanda LaFever, Ark. Bar No. 2012133
                                                   Attorney for Defendant
                                                   Post Office Box 3 8
                                                   North Little Rock, AR 72115
                                                   Telephone: (501) 978-6117
                                                   Facsimile: (501) 978-6554
                                                   Email: alafever@arml.org



                               CERTIFICATE OF SERVICE

        I, Amanda LaFever, hereby certify that on December 18, 2019, a true and correct copy of

the above and foregoing has been served upon the attorney of record as referenced below, via

U.S. Mail and email:

        James W. Harris
        118 West Walnut
        P. 0. Box 185
        Blytheville, AR 72316-0185
        Email: jwharrisl@prodigy.net




                                            Amanda LaFever, Ark. Bar No. 2012133
